397 U.S. 147 (1970)
GILHOOL ET AL.
v.
CHAIRMAN, PHILADELPHIA COUNTY BOARD OF ELECTIONS, ET AL.
No. 1069.
Supreme Court of United States.
Decided March 2, 1970
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA.
Paul Bender for appellants.
Levy Anderson for Chairman, Philadelphia County Board of Elections, et al., and Edward R. Becker and William Austin Meehan for the Republican City Committee et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.